[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
This case arises out of claims by the plaintiffs that the defendants conducted a faulty home inspection on certain property in Wallingford. Count three of the complaint alleges a violation of the Connecticut Unfair Trade Practices Act (CUTPA), General Statutes § 42-110, et seq. The defendants have moved for summary judgment, claiming that there are no material facts in dispute with regard to this count, and that the single incident upon which the count is allegedly based cannot, as a matter of law, form the basis for a CUTPA action.
There is a well-known split of authority within the Superior Court as to whether a single incident can form the basis of a cause of action based on CUTPA, and the judges of that court eagerly await definitive guidance from above. This court, however, need not express an opinion on that issue in this case, as the plaintiffs do not concede that their CUTPA claim is grounded on a single incident, and the facts concerning that contention remain sufficiently in dispute that summary judgment may not be granted. CT Page 12516-M
The motion for summary judgment as to count three of the plaintiffs' complaint is therefore denied.
Jonathan E. Silbert, Judge